Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are directed to the same invention as that of claims 1-20 of commonly assigned US 10665474. The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application having common ownership (see MPEP Chapter 2300). Either the applicant must amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention, or the assignee must state which entity is the prior inventor of the commonly claimed subject matter. A terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under pre-AIA  35 U.S.C. 102(f) or (g) and not an extension of monopoly.
Failure to comply with this requirement will result in a holding of abandonment of this application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10665474. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims comprise the same structural components (reworded) absent the surface of the interposer as that of the parent claims. That is, all the instant limitations are present in the parent patent and is therefore a broader version of the parent patent, with minor grammatical differences. 

Claim Rejections - 35 USC § 102
Claims 1-2, 4-6, 10, 14, 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Kobayashi (US 20090052150).
In re claim 1, 10, and 16, Kobayashi teaches a method comprising providing a first structure (sees fig.15, a bottom portion of the device 90 as described next comprises the structure) comprising: a substrate 95, 1st dielectric layer 21 on the substrate 95, forming an interposer structure (interposer comprised of the following layers below) on a 1st side (upper side) of the 1st structure, the interpose structure comprising: a 2nd dielectric layer 27, a 1st conductive layer (25 and/or 28 wiring), after forming the interpose structure, removing a 1st portion of the substrate 95 from the 1st structure such that a 2nd portion of the substrate remains (bottom portions of 95 removed so balls 14 can be formed leaving behind the remainder portions of 95), and attaching die 92 to interposer, and attaching 2nd die to opposite side of the interposer as the 1st die (see fig.14, in this limitation, 13 and 12 are the two dies on opposite sides, i.e. left and right sides); the interconnecting structure (the above conductive/dielectric layers) is between the die 92 and 1st dielectric layer (21.) 
As to claims 2, Kobayashi teaches removing 2nd portion of substrate 95 (see fig.16), is a different material process than the first portion substrate removal. 
As to claim 4 and 17, Kobayashi teaches (see fig.15) 1st structure on 1st side of interposer (lower side), and attaching die 92 to interposer after removing the 1st portion of substrate (to form balls 14), attaching die to 2nd side (upper side) of interpose on opposite side of the 1st side (bottom side). 
As to claim 5, Kobayashi teaches after attaching die 92 to interposer (see fig.15), the die 92 is on side of interposer opposite (top side) to 1st dielectric layer (21, bottom side).
As to claim 6, Kobayashi teaches (fig.15) further forming 2nd conductive layer on substrate 95 wherein 2nd conductive layer (28) is different level than 1st conductive layer (25).
As to claim 14, Kobayashi teaches forming under metal layer 14 electrically connected to 1st conductive layer 25. 

Claim Rejections - 35 USC § 103
Claim 3, 7-9, 11-13, 15, 18-20 is rejected under 35 USC 103(a) as being unpatentable over Kobayashi, of record.
As to claim 3 and 11-12, 19 Kobayashi doesn’t expressly teaches removing 1st portion of substrate 95 comprises a thinning process (grinding) whereas second portion removal is an etching process and forming conductive structure 14 electrically connected to conductive layer. However, please N.B., these are routine techniques to remove a semiconductor layer in the art. It would be obvious to modify Kobayashi by incorporating thinning and etching as routine techniques to modify the thickness of remove portions thereof a material layer.
As to claim 7 and 20, Kobayashi doesn’t expressly teaches 1st dielectric layer has different material composition than 2nd dielectric layer. However, these may both be epoxy resins but please N.B., there are a variety of different types of epoxy resins that may be used. It would be obvious to modify Kobayashi by using different epoxy resins in the respective layers as a plurality of epoxy resins are available in the art (see [0058-0064]).
As to claims 8-9, 13, 18, Kobayashi doesn’t expressly teach the material of substrate can be Si or glass. However, please N.B., glass and Si are routine substrate materials in the art and would be obvious to modify Kobayashi as such to incorporate a routine and widely available material as the substrate for efficient structural support and cost efficiency.
As to claim 15, Kobasyhi teaches 1st dielectric layer comprises organic material (epoxy resin may comprise organic material, i.e. carbon).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646